Citation Nr: 0703286	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-08 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to March 26, 1996, 
for entitlement to service connection for schizophrenia.

2.  Entitlement to an effective date prior to March 26, 1996, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from November 1975 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office, which granted the veteran entitlement to 
service connection for schizophrenia, rated 70 percent 
disabling, effective from March 26, 1996 and a TDIU, 
effective from March 26, 1996.   The veteran's claims file is 
under the jurisdiction of the Nashville, Tennessee Regional 
Office (RO). 


FINDINGS OF FACT

1.  Unappealed rating decisions by the agencies of original 
jurisdiction in March 1982 and February 1985 denied the 
veteran entitlement to service connection for a nervous 
disorder.

2.  On March 26, 1996, the veteran filed a request to reopen 
his claim of entitlement to service connection for a nervous 
disorder; in a January 2003 rating decision, the RO granted 
the veteran's claim for service connection for schizophrenia, 
effective from March 26, 1999.

3.  The veteran did not meet the percentage requirements for 
TDIU prior to March 26, 1966, and was not shown to be unable 
to secure or follow a substantially gainful occupation solely 
by reason of service-connected disability prior to March 26, 
1996.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for service connection 
for schizophrenia prior to March 26, 1996, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2006).

2.  An effective date earlier than March 26, 1996 for a TDIU 
is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.400 (o)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2002, February 
2004, and May 2004 and a rating decision in January 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2005 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

An effective date prior to March 26, 1996 for the grant of 
service connection for schizophrenia

VA received the veteran's original claim for service 
connection for a nervous disorder in December 1981.  Service 
connection for a nervous disorder was thereafter denied by a 
rating action dated in March 1982.  Notice of this 
determination was mailed to the veteran to his apparent 
address of record that same month.  This notice was returned 
to VA as undeliverable, "no such address."  Thereafter, in 
a statement received in September 1983, the veteran informed 
VA that he had relocated from California to Tennessee and 
request to be advised of his claim for service connection for 
a nervous disorder.  In a letter dated in September 1983, the 
RO informed the veteran that his claim for a nervous disorder 
had been denied by the Los Angles, California Regional 
Office.  An application to reopen the claim for service 
connection for a nervous disorder was received December 1984.  
In a rating decision in February 1985, the RO reopened the 
veteran's previously denied claim and denied service 
connection for a nervous disorder on the merits.  The veteran 
was notified of this determination in March 1985 and did not 
appeal.  See 38 C.F.R. 20.200 (2006).  Thereafter, a 
statement, construed by the RO as a petition to reopen the 
claim of service connection for a nervous disorder, was 
received from the veteran on March 26, 1996.

As noted above, the RO established service connection for 
schizophrenia by a rating action dated in January 2003 and 
assigned a 70 percent disability rating, effective from March 
26, 1996.    

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a)-(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The basis of 
eligibility is determined by the facts and evidence 
presented.  38 U.S.C.A. § 5101(a); Stewart v. Brown, 10 Vet. 
App. 15 (1997); 38 C.F.R. § 3.151(a).

One additional regulation, specific to this type of case, is 
for application.  The veteran's March 1996 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of March 26, 
1996, is the earliest effective date assignable for service 
connection for schizophrenia as a matter of law.  The date of 
receipt of the veteran's original claim seeking service 
connection for this disorder was November 30, 1981, more than 
one year after his separation from service in 1977.  
Accordingly, the applicable regulation dictates that the 
effective date is the later of the date of receipt of the 
claim, or the date entitlement arose.

Here, the veteran claimed service connection for a nervous 
disorder in November 1981 and his claim was denied by a VA 
agency of original jurisdiction unappealed rating action in 
March 1982.  While it appears that the veteran was not 
notified of this determination due to a question as to his 
correct address at that time, he nevertheless was provided a 
subsequent opportunity to have his claim addressed on the 
merits by the RO following a claim for service connection 
received in December 1984.  After reviewing additional 
evidence, the RO denied the veteran's claim in a February 
1985 rating decision.  The veteran was notified of this 
determination in a letter dated in March 1985.  The veteran 
did not perfect an appeal as to the RO's action.

A new claim for service connection for a nervous disorder was 
thereafter received by the RO on March 26, 1996.  After 
finding that the veteran had submitted new and material 
evidence to reopen his claim and considering new evidence 
from the Social Security Administration, a private 
psychologist, and a report of a May 2002 VA mental disorders 
examination and obtained in connection with this claim, the 
RO granted service connection, effective from March 26, 1996, 
the date of receipt of the reopened claim.  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (to the effect 
that "a claim must be filed in order for any type of benefit 
to be paid").

The veteran and his representative contend that service 
connection should be granted from November 1981, when the 
veteran initially filed an application for service connection 
for a nervous disorder as he did not receive notice of the 
RO's determination in March 1982 denying this claim and, 
thus, did not have an opportunity to appeal this decision.  
The Board observes at this juncture, that notice of this 
determination, as pointed out by the veteran's representative 
was mailed to [redacted] rather than to [redacted]
[redacted], the veteran's correct address, and, thus, was 
returned because no such street number existed.  Here the 
Board further observes that the veteran's mailing address as 
reflected on his initial application was reasonably misread 
by the RO due to the veteran's penmanship.  At that time, 
there were no other possible and plausible addresses in the 
veteran's claims file to which the RO decision could have 
been mailed.  The chronological record, thereafter, contains 
a statement from the veteran, received in September 1983, 
less than one year following the return of the March 1982 
notification letter, informing VA of his current address 
following his relocation to Tennessee.  In a letter dated in 
September 1983 the RO advised the veteran that his claim for 
service connection for a nervous disorder had been previously 
denied and the basis for that denial.  Thus the Board 
concludes that the veteran had actual notice of the March 
1982 rating action.  Notwithstanding the unfortunate fact 
that notice of the rating action in March 1982 was not more 
timely received by the veteran, his claim was thereafter 
readjudicated on the merits by the RO and denied by an 
unappealed February 1985 rating action "based on all the 
evidence then of record" and contrary to the assertion by 
the veteran's representative in the substantive appeal that 
this adjudication addressed only the threshold question of 
whether new and material evidence had been submitted.  The 
RO's letter to the veteran dated March 7, 1985, explains 
that.  As the veteran did not appeal the February 1985 RO 
decision, that determination is final.  38 U.S.C.A. § 7105.  
It was the veteran's subsequent March 1996 reopened claim 
that ultimately led to the January 2003 RO rating action, in 
which service connection was granted and a 70 percent 
disability evaluation assigned, effective from March 26, 
1996.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for schizophrenia any earlier than that 
which has been currently assigned, March 26, 1996.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Entitlement to an effective date prior to March 26, 1996, for 
the grant of a total rating based on individual 
unemployability

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2006).  The law further 
provides that the effective date of an award for increased 
disability will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date will be the date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

Where a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).

In asserting entitlement to an effective date earlier than 
March 26, 1996, for an award of a total rating based on 
individual unemployability, the veteran essentially asserts 
contentions similar to those above in arguing that the proper 
effective date for such benefit should be November 1981. 

Basically, the questions before the Board are when a claim 
for a total rating was filed and on what date entitlement to 
a total rating arose.  The Board has carefully reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against an effective date earlier than March 26, 
1996, for the total rating based on individual 
unemployability.

In this case, the veteran, as noted above, submitted a 
petition to reopen a claim for service connection for a 
nervous disorder on March 26, 1996.  Thereafter, medical 
evidence was received showing that the veteran had 
schizophrenia that preexisted his service and was aggravated 
therein.  A January 2003 RO rating action granted service 
connection for schizophrenia and a 70 percent disability 
evaluation was assigned, effective from March 26, 1996.  
Prior to this rating action that veteran had not established 
service connection for any disorder.

The RO determined that March 26, 1996, the date on which the 
veteran's reopened claim for service connection for a nervous 
disorder was received, was the proper effective date for his 
award based on medical evidence which post dates the 
veteran's claim.  There were no medical records showing any 
evaluation or treatment provided to the veteran for 
schizophrenia in the one year period preceding the filing of 
his claim in March 1996.  Furthermore, the evidence in the 
year prior to March 1996 do not show that the veteran was 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  

In essence, the clinical data in its entirety does not 
demonstrate that the veteran met the percentage requirement 
and was unemployable solely due to his service-connected 
schizophrenia prior to March 26, 1996.  The Board notes in 
this regard that prior to March 26, 1996, the veteran's 
schizophrenia was not service-connected and service-
connection had not been established for any other disability.  
Because all of the evidence is to the effect that the veteran 
did not meet the percentage requirements for a TDIU prior to 
March 26, 1996, the Board is legally precluded from granting 
a TDIU on a schedular basis prior to that date.
 
Accordingly, the Board finds that the assignment of an 
effective date earlier than March 26, 1996, for the award of 
a total disability rating for compensation purposes based on 
individual unemployability is not warranted.


ORDER

An effective date prior to March 26, 1996, for entitlement to 
service connection for schizophrenia is denied.

An effective date prior to March 26, 1996, for the grant of a 
TDIU is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


